                                                                 United States District Court
                                                                   Southern District of Texas

                                                                      ENTERED
                        UNITED STATES DISTRICT COURT                 March 23, 2020
                         SOUTHERN DISTRICT OF TEXAS                David J. Bradley, Clerk
                              HOUSTON DIVISION

GREGORY WADE BROOKS II,              §
SPN 02753347,                        §
                                     §
                Plaintiff,           §
vs.                                  §    CIVIL ACTION NO. H-20-816
                                     §
HARRIS COUNTY JAIL                   §
                                     §
               Defendant.            §



                           MEMORANDUM AND ORDER



       Plaintiff Gregory Wade Brooks (SPN 02753347) is an inmate in

custody of the Harris County Jail.           Plaintiff filed this civil

action under 42 U.S.C. § 1983 alleging, among other things,                that

he the Jail is not providing a newspaper or promptly delivering

the mail in violation of his First Amendment rights.         Docket Entry

No. 1-1 at 8-9.         Plaintiff has also filed a motion for leave to

proceed in forma pauperis.       Docket Entry No.   2.   After reviewing

the pleadings and relevant court records, the Court concludes that

this   case must   be    dismissed without   prejudice   under   2 8 U.S. C.

§1915 (g).


                               I.   Discussion


       Under the "three strikes" provision in 28 U.S.C. § 1915(g),

a prisoner is not allowed to bring a civil action in forma pauperis

in federal court if, while incarcerated, three or more of his civil
actions or appeals were dismissed as frivolous, malicious, or for

failure to state a claim for which relief may be granted, unless

he is in "imminent danger of serious physical injury."                   Id.    Once

a prisoner has accumulated three qualifying dismissals or strikes

for purposes of§ 1915(g), he may not proceed without prepayment

of   the    filing   fee    unless    he   fits   within    the   imminent-danger

exception at the time his complaint is filed.               See Banos v. O'Guin,

144 F.3d 883, 885 (5th Cir. 1998).

      Plaintiff      has    filed    numerous     frivolous   lawsuits    and    has

accumulated several strikes while he has been incarcerated.                     See,

e.g., Brooks v. Harris County Jail, Civ. No. H-18-1219                 (S.D. Tex.

Apr. 23, 2018)       (dismissing with prejudice for failure to state a

claim);     Brooks v.      Harris County Jail,       Civ.   No.   H-18-1408     (S.D.

Tex. May 7, 2018)          (dismissing case with prejudice as malicious);

Brooks v. Harris County Jail, Civ. No. H-18-2076                  (S.D. Tex. July

16, 2018)    (dismissing case with prejudice as malicious).              Moreover,

the pleadings in this case do not show that Plaintiff is under

imminent danger of serious physical injury or that he fits within

the exception found in 28 U.S.C. § 1915(g).                 Therefore, Plaintiff

is barred from proceeding in forma pauperis in any civil rights

case while incarcerated.            Accordingly, this case must be dismissed

without prejudice.




                                           2
                                    II.       ORDER


        Based on the foregoing,      it is hereby

        ORDERED that Plaintiff's motion to proceed in forma pauperis

(Docket Entry No. 2) is DENIED; it is further

        ORDERED   that   this     case    is    DISMISSED   without   prejudice

pursuant to 28 U.S.C.      §    1915(g); it is

        ORDERED that Plaintiff may move to reopen this case only if

he pays the filing fee of $400.00 within thirty days of the date

of this Order; and it is

        ORDERED that any and all pending motions are DENIED as MOOT.

        The Clerk will enter this Order, providing a correct copy to

all parties of record.                                  ~-

        SIGNED at Houston, Texas, on           this~ ~o~
2020.




                                          3
